Citation Nr: 1010412	
Decision Date: 03/18/10    Archive Date: 03/31/10

DOCKET NO.  05-15 670	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
hypertension.

2.  Entitlement to service connection for prostate cancer, to 
include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from 
December 1948 to July 1974.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a June 2004 
rating decision of the Cleveland, Ohio Department of Veterans 
Affairs (VA) Regional Office (RO) that continued the rating 
assigned for the Veteran's hypertension.  In July 2007 a 
Travel Board hearing was held before the undersigned; a 
transcript of the hearing is associated with the claims file.  
In September 2007 these matters were remanded for additional 
development.

The issues of service connection for hypertensive heart 
disease and for residuals of a cerebrovascular accident, as 
secondary to service-connected hypertension, and entitlement 
to a total disability rating based on individual 
unemployability (TDIU) are raised by the record.  These 
matters have not yet been addressed by the RO.   They are 
referred to the RO for appropriate action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The matter of service connection for prostate cancer is being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the Veteran if any action 
on his part is required.


FINDING OF FACT

At no time during the appeal period is the Veteran's 
hypertension shown to have been manifested by diastolic 
pressures predominantly 110 or more or systolic pressures 
predominantly 200 or more.




CONCLUSION OF LAW

A rating in excess of 10 percent for hypertension is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.104, Diagnostic Code (Code) 7101 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000(VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment, as well as general notice 
regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).  

The Veteran was advised of VA's duties to notify and assist 
in the development of this claim prior to its initial 
adjudication.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  A February 2004 letter explained the evidence 
necessary to substantiate his claim, the evidence VA was 
responsible for providing, and the evidence he was 
responsible for providing.  August 2006 and November 2007 
letters provided additional notice.  The Veteran has had 
ample opportunity to respond/supplement the record.  A 
November 2009 supplemental statement of the case (SSOC) then 
readjudicated the matter.

The Veteran's pertinent treatment records have been secured.  
He was afforded VA examinations in March 2004 and in November 
2009.  The Board has reviewed the examination reports and 
finds, as will be discussed in greater detail below, that 
those examinations were adequate.  [Notably, the November 
2009 examination was after the Veteran's April 2009 stroke, 
and is contemporaneous.]  The Veteran has not identified any 
pertinent evidence that remains outstanding.  VA's duty to 
assist is met.

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practically 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In a claim for increase the present level of disability is 
the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, where the evidence contains factual 
findings that demonstrate distinct time periods when the 
service connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, staged ratings are to be considered.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal 
focus for adjudicating the level of disability of an 
increased rating claim begins one year before the claim was 
filed.  As the instant claim for increase was received in 
January 2004, the period for consideration is from January 
2003 until the present.  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Hypertensive vascular disease is rated under Code 7101, which 
provides for a 10 percent rating when diastolic pressures are 
predominantly 100 or more, systolic pressures are 
predominantly 160 or more, or where continuous medication for 
control is required with a history of diastolic pressures 
predominantly 100 or more; a 20 percent rating where 
diastolic pressure is predominantly 110 or more or systolic 
pressure is predominantly 200 or more; a 40 percent rating 
where diastolic pressure is predominantly 120 or more; and a 
60 percent rating where diastolic pressure is predominantly 
130 or more.  38 C.F.R. § 4.104, Code 7101.  

The Veteran's hypertension has been rated 10 percent since 
August 1974.  The instant claim for increase was received in 
January 2004.

Reports of private treatment during the appeal period reflect 
that the Veteran's diastolic blood pressures taken during 
office visits ranged from 44 (in November 2008) to 90 (in 
January 2003) and his systolic pressures ranged from 132 (in 
March 2004 and March 2005) to 180 (in January 2003).  The 
majority of diastolic pressures were from 60 to 80 and most 
of the systolic pressures were from 140 to 170.  Some of the 
higher readings shown included: January 2003 - 180/90; April 
2003 - 161/88; June 2007 - 156/86; December 2007 - 170/68 and 
May 2009 - 145/81.  

The private treatment records also note that the Veteran's 
home blood pressures included reported readings (diastolic or 
systolic unspecified) of 4 above 140 (in September 2006); 
120, 132, 147 (in June 2007); and 120-130 (in December 2007).   
As the December 2007 report also noted that office readings 
were always higher, and that the Veteran had "office 
hypertension", it appears clear that the references were to 
systolic blood pressures.  It is also noted that the Veteran 
took various medications to control his blood pressures (and 
was on high dosages of each).  
On March 2004 VA examination the Veteran's blood pressure 
readings were 146/84 sitting, 150/80 standing, and 140/80 in 
a lying position.  He stated that his blood pressure is much 
better controlled since he started his new medications.  

At the July 2007 hearing before the undersigned, the Veteran 
reported that he is on six medications twice pre day for 
hypertension.  He reported that he was unemployed, having 
retired from the postal service in March 2005, after 26 
years.  He indicated that he had to quit work as a substitute 
teacher because he was unable to climb the stairs (due to 
hypertension); he explained that he would become out of 
breath and would have to stop.  He argued that a rating 
higher than 10 percent is warranted for his hypertension 
because he took only two medications for such disease when he 
was discharged from service, but now takes six medications 
and is unable to work. 

On November 2009 VA examination it was noted that the Veteran 
suffered a stroke in April 2009.  His blood pressures were 
150/88 standing, 146/82 sitting, 164/74 supine.  It was noted 
that, status post stroke, the Veteran was very unstable on 
his feet.  It is also noted that the Veteran's blood pressure 
had been difficult to control, but that now it was much 
better controlled than it had been in years past.  He denied 
any restrictions or impact in his activity due to his blood 
pressure or side effects of blood pressure medication.  

At no time during the appeal period are the Veteran's 
diastolic pressures shown to have been predominantly 110 or 
more, or his systolic pressures predominantly 200 or more.  
His diastolic readings have been predominantly in the 60s to 
80s range and his systolic readings have been predominantly 
in the 140s to 170s range.  The record for the evaluation 
period does not show any diastolic readings of 110 or more or 
systolic reading of 200 or more.  Accordingly, there is no 
basis for awarding the Veteran a schedular rating for 
hypertension higher than 10 percent for any time period from 
January 2003 to the present.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).
The Board has considered whether his claim warrants referral 
for consideration of an extraschedular rating under 38 C.F.R. 
§ 3.321.  The threshold requirement for such referral is a 
finding that the schedular criteria are inadequate to reflect 
the manifestations/associated functional impairment of the 
disability rated.  See Thun v.Peake, 22 Vet. App. 111 (2008).  
Here, the manifestations of the Veteran's hypertension, of 
itself, are encompassed by the schedular criteria, and 
therefore such criteria are not inadequate.  (As was noted 
above, whether or not he has developed pathology, separate 
disability entities for which service connection might be 
warranted, secondary to his hypertension has not yet been 
adjudicated by the RO, and is being referred to the RO for 
their initial consideration.)  Notably, on November 2009 VA 
examination, the Veteran denied any restrictions or impact in 
his activities due to his blood pressure or any side effects 
of blood pressure medication.  Accordingly, referral for 
extraschedular consideration is not indicated.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held 
that a claim for a total disability rating based on 
individual unemployability (TDIU) is part of an increased 
rating claim when such claim is raised by the record.  Here, 
a claim for TDIU has not been filed.  The Veteran's testimony 
that he had to quit employment as a substitute teacher (after 
retiring from the Postal Service) because he was unable to 
climb stairs due to cardiac complications of hypertension 
raises a claim of TDIU that is inextricably intertwined with 
the referred claims of service connection for hypertensive 
heart disease and residuals of a stroke, and is being 
referred to the RO along with such claims.  As was noted 
above, on November 2009 VA examination, the Veteran denied 
any impact on his activities from his blood pressure or side 
effects of blood pressure medication.  Therefore, 
consideration of TDIU with respect to the claim seeking an 
increased rating for hypertension of itself is not warranted.

The Board has considered the benefit of the doubt rule; 
however, as the preponderance of the evidence is against this 
claim, that rule does not apply.  




ORDER

A rating in excess of 10 percent for hypertension is denied.


REMAND

Under 38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement (NOD) and completed by 
a substantive appeal after a SOC is furnished to the 
appellant.  In essence, the following sequence is required: 
There must be a decision by the RO, the claimant must express 
timely disagreement with the decision (by filing the NOD 
within one year of the date of mailing of notice of the RO 
decision), VA must respond by explaining the basis of the 
decision to the claimant (in the form of a SOC), and finally, 
the appellant, after receiving adequate notice of the basis 
of the decision, must complete the process by stating his 
argument in a timely-filed substantive appeal.  See 38 C.F.R. 
§§ 20.200, 20.201, 20.202, and 20.203.

Here, service connection for prostate cancer, to include as 
due to Agent Orange exposure, was denied by a February 2007 
rating decision.  In July 2007, the Veteran filed a timely 
NOD with the February 2007 rating decision.  A SOC has not 
been issued in this matter.  Under Manlincon v. West, 12 Vet. 
App. 238, 240 (1999), when this occurs the Board must remand 
the matter and instruct the RO that the issue remains pending 
in appellate status (see 38 C.F.R. § 3.160(c)) and requires 
further action.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.  
It is also noteworthy that this claim is not before the Board 
at this time, and will be before the Board only if the 
appellant timely files a substantive appeal after a SOC is 
issued.

Accordingly, the case is REMANDED for the following action:

The RO should issue an appropriate SOC in 
the matter of service connection for 
prostate cancer, to include as due to 
Agent Orange exposure.  The appellant must 
be advised of the time limit for filing a 
substantive appeal, and that for the Board 
to have jurisdiction in this matter, he 
must timely file a substantive appeal.  If 
he timely perfects an appeal, this matter 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


